Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 9th, 2021 and Interview Discussions held on July 21st, 2021.  Claims 1-20 are allowed.


                                               Interview Summary
Examiner and Applicant’s representative discussed proposed amendments to the claims to clarify the structure of the apparatus of claim 1 with respect to the through-hole, and to clarify the positive inclusion of the structural elements of the pipetting probe, spring, and seal removal tool to the method of claim 12.  Examiner and Applicant’s representative came to agreement on amendments to the claims to clarify these issues.  Examiner asserted that such amendments would be entered by way of Exmainer’s Amendment and this would place claims 1-20 in condition for allowance.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Ishan Weerakoon on July 22nd, 2021.


The application has been amended as follows: 

1.  (Currently Amended) An apparatus for measuring signals from wells of sealed multi-well assay plates, the apparatus comprising:
(a)	a sealed multi-well assay plate;
(b)	a seal removal tool for removing seals from wells of said multi-well plates, wherein said seal removal tool comprises: (1) a piercing probe with a seal piercing tip and configured to move along an axis in a piercing direction to pierce a seal of the sealed multi-well assay plate, (2) a piercing probe guide having an opening formed therein along which the piercing probe slides in said piercing direction, and (3) a through-hole provided in said piercing probe and parallel to said axis and off-set from said piercing tip;
 (c)	a pipetting probe that is attached to the piercing probe guide and movably located in said through-hole such that it can be withdrawn into said piercing probe 
(d)	a spring disposed in the opening in the piercing probe guide and arranged to couple said piercing probe guide to said piercing probe, wherein said spring urges the piercing probe away from the piercing probe guide along said piercing direction


12.  (Currently Amended) A method of detecting a signal from wells of a multi-well plate using a seal removal tool for removing seals from said wells, a pipetting probe, and a spring; wherein said seal removal tool comprises (1) a piercing probe with a seal piercing tip and configured to move along an axis in a piercing direction to pierce a seal of the sealed multi-well assay plate, (2) a piercing probe guide having an opening formed therein along which the piercing probe slides in said piercing direction, and (3) a through-hole provided in said piercing probe and parallel to said piercing direction and off-set from said piercing tip, and wherein said piercing probe guide is coupled to said piercing probe by said spring;
wherein said piercing probe guide has an opening formed therein along which the piercing probe slides in said piercing direction;
wherein said pipetting probe is attached to the piercing probe guide and movably located in said through-hole such that it can be withdrawn into said piercing probe during seal removal operations and extended from said piercing probe during pipetting operations; and
wherein said spring is disposed in the opening in the piercing guide probe, said spring urging the piercing probe away from the piercing probe guide along said piercing direction;
the method comprising:
	(a) 	providing said seal removal tool;
(b)	piercing, with said piercing probe, a seal on a well of said multi-well plate; 
(c)	extending said pipetting probe from said piercing probe;
(d)	pipetting, from said pipetting probe, sample and/or assay reagent into said well;
(e)	pipetting, from said pipetting probe, assay reagent into said well; and
(f)	detecting said signal from said well.

13.  (Currently Amended) The method according to claim 12, wherein the piercing the seal comprises cutting said seal into sections and folding said sections against each well’s internal wall. 

14.  (Currently Amended) The method according to claim 12, wherein the piercing the seal comprises withdrawing said pipetting probe into said piercing probe during said removal.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Ozbal (US 2005/0223822), Higo (USPN 4,763,460), and Packer (USPN 1,689,047), does not teach or fairly suggest an apparatus for measuring signals from wells of sealed multiwell assay plates, as particularly recited in claim 1, and including a spring disposed in the opening in the piercing probe guide and arranged to couple said piercing probe guide to said piercing probe, wherein the spring urges the piercing probe away from the piercing probe guide along said piercing direction.  Further, and likewise to that of claim 1, the closest prior art of record does not teach or fairly suggest a method of detecting a signal from wells of a microplate, wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed July 9th, 2021, in constitution with the above-discussed Examiner’s Amendment, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798